                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATHANIEL WADDELL,                                 Case No. 20-cv-01467-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9              v.                                        TO AMEND
                                  10     A. MINTON, et al.,                                 Re: Dkt. Nos. 1 and 12
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Nathaniel Waddell, now in custody at Napa State Hospital, filed this pro se civil rights action

                                  14   under 42 U.S.C. § 1983. The complaint is now before the court for review pursuant to 28 U.S.C.

                                  15   § 1915A.

                                  16

                                  17                                            BACKGROUND

                                  18          Nathaniel Waddell was housed at the Santa Rita Jail and then sent to Napa State Hospital

                                  19   for restoration of competency to stand trial. See Docket No. 12 at 4 (Waddell is at Napa because

                                  20   defense counsel thought Waddell was incompetent to stand trial). He states that he will be returned

                                  21   to Santa Rita Jail once the pandemic-related shelter-in-place order ends and inmate movement is

                                  22   allowed. Id. at 3. His complaint concerns problems at the jail.1

                                  23          The complaint alleges that unnamed staff members at Santa Rita Jail misuse technology that

                                  24   “can read the thoughts of inmates” on what he “assume[s] is a computer monitor” and “can implant

                                  25   audio frequencies into the minds of inmates.” Docket No. 12 at 1. Waddell asserts that staff

                                  26   members use this technology to insert thoughts and voices into his mind. They allegedly continue

                                  27
                                              1
                                  28          This court construes the complaint to be the document at Docket No. 1 as amended by the
                                       document at Docket No. 12.
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 2 of 8




                                   1   to do this to him, even though he is no longer at Santa Rita Jail. Id. For example, they “repeat each

                                   2   and every thought back to [him] from the time [he wakes] up till the time [he goes] to sleep.” Id.

                                   3          Waddell alleges that the stress induced by the implanted thoughts caused him to act out

                                   4   violently with deputies at the jail. Waddell alleges that on one occasion, an implanted voice told

                                   5   him that “if I try and headbutt a deputy they would stop implanting thoughts.” Id. at 2. Waddell

                                   6   alleges that some unnamed deputies applied excessive force to his wrists after slamming him onto

                                   7   the ground in response to him headbutting deputy Micke, leaving him with calcium deposits in his

                                   8   right hand, bruised bones, and nerve damage. He alleges that on another occasion, he struck deputy

                                   9   Mayfield, and in response deputy Mayfield brought him to the ground and punched him. Waddell

                                  10   suspected his rib was broken but alleges that he was denied x-rays. He also alleges that “the staff”

                                  11   dropped a rubber pellet grenade in his cell when he refused to submit to being handcuffed. Id. He

                                  12   alleges that afterwards he was placed in a safety cell covered with urine and feces.
Northern District of California
 United States District Court




                                  13          Waddell also alleges that, on July 11, 2019, deputy Calhoun emptied Waddell’s lunch bag

                                  14   onto the ground and “tried to provoke [him] into a fight.” Id. at 3. He also alleges that deputy J.

                                  15   Suezaki advised him to kill himself, and deputy C. Comfort and other unnamed deputies told him

                                  16   that he was going to be killed. Waddell also alleges that deputies threatened his and his family

                                  17   members’ lives.

                                  18          Of the thirty-three defendants listed in Waddell’s complaint (see Docket No. 1 at 3), there

                                  19   are no allegations against particular people except as mentioned above.

                                  20

                                  21                                             DISCUSSION

                                  22          A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  23   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  24   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                  25   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  26   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                  27   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  28
                                                                                        2
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 3 of 8




                                   1          To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a right

                                   2   secured by the Constitution or laws of the United States was violated and (2) that the alleged

                                   3   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   4   U.S. 42, 48 (1988).

                                   5          Waddell’s conditions-of-confinement claims are analyzed under the Eighth Amendment’s

                                   6   Cruel and Unusual Punishment Clause rather than the Fourteenth Amendment’s Due Process Clause

                                   7   because he was a prisoner at the relevant time. See Castro v. County of Los Angeles, 833 F.3d 1060,

                                   8   1067-68 (9th Cir. 2016) (en banc). Although he does not allege the reason for his placement in jail,

                                   9   the inmate locator for the Alameda County Sheriff’s Department shows that Waddell was on

                                  10   probation, and probation was revoked for a 2018 case, after his arrest in July 2019.              See

                                  11   https://www.acgov.org/sheriff_app (last visited June 11, 2020). The court assumes for present

                                  12   purposes that he was a prisoner and not merely a pretrial detainee at the relevant times (although he
Northern District of California
 United States District Court




                                  13   remains free to allege otherwise in his amended complaint).

                                  14

                                  15      A. Mind Implantation-Technology

                                  16          Waddell’s claim that his jailers have been implanting thoughts in his mind is dismissed

                                  17   without leave to amend. The prisoner litigation screening statute, 28 U.S.C. § 1915A, accords

                                  18   judges “not only the authority to dismiss a claim based on an indisputably meritless legal theory,

                                  19   but also the unusual power to pierce the veil of the complaint's factual allegations and dismiss those

                                  20   claims whose factual contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32

                                  21   (1992) (quoting Neitzke v.Williams, 490 U.S. 319, 327 (1989)); see also Lomax v. Ortiz-Marquez,

                                  22   No. 18-8839, slip op. at 7 (U.S. June 8, 2020) (citing Neitzke) (before § 1915A was enacted, “the

                                  23   statute governing IFP claims targeted frivolous and malicious actions, but no others”; § 1915A

                                  24   expands the category of actions that may be dismissed to include those that fail to state a claim as

                                  25   well as those that are frivolous and malicious). “Examples of the latter class are claims describing

                                  26   fantastic or delusional scenarios, claims with which federal district judges are all too familiar.”

                                  27   Neitzke, 490 U.S. at 328. The allegations that jail officials are using some sort of unseen devices

                                  28   and technology to implant voices and thoughts in Waddell’s mind describe a “fantastic or delusional
                                                                                         3
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 4 of 8




                                   1   scenario,” and this court exercises its power under § 1915A to dismiss the frivolous claim.

                                   2

                                   3      B. Verbal Harassment

                                   4          Waddell’s claims that guards told him to kill himself, threatened his and his family’s lives,

                                   5   and provoked him to fight are dismissed with leave to amend. Allegations of verbal harassment and

                                   6   abuse fail to state a claim cognizable under 42 U.S.C. § 1983. See Oltarzewski v. Ruggiero, 830

                                   7   F.2d 136, 139 (9th Cir. 1987) (directing vulgar language at prisoner does not state constitutional

                                   8   claim); Burton v. Livingston, 791 F.2d 97, 99 (8th Cir. 1986) (“mere words, without more, do not

                                   9   invade a federally protected right”); cf. Watison v. Carter, 668 F.3d 1108, 1113 (9th Cir. 2012)

                                  10   (“‘the exchange of verbal insults between inmates and guards is a constant, daily ritual observed in

                                  11   this nation's prisons’ of which ‘we do not approve,’ but which do not violate the Eighth

                                  12   Amendment.”)
Northern District of California
 United States District Court




                                  13          A statement made by a correctional officer to deliberately inflict psychological pain on a

                                  14   particularly psychologically vulnerable inmate might go beyond “simple verbal harassment” and

                                  15   present an Eight Amendment violation. See Lisle v. Welborn, 933 F.3d 705, 718 (7th Cir. 2019)

                                  16   (nurse not entitled to summary judgment on deliberate-indifference-to-medical-needs claim where

                                  17   she “taunted and encouraged an inmate known to be suicidal and in the midst of a mental health

                                  18   crisis to take his own life”). Waddell does not indicate that he was suicidal. If he was suicidal at

                                  19   the time guard told him to kill himself, in his amended complaint he should assert his suicidal mental

                                  20   state and should allege facts, if he has them, that suggest the offending staff member was aware of

                                  21   his psychological vulnerability. He should also link the particular defendant by name to this claim

                                  22   and provide a date of the incident if possible.

                                  23          Waddell alleges that the jailers’ offensive comments caused him emotional upset without

                                  24   physical injury. Any mental upset suffered as a result of these alleged harassment incidents is not

                                  25   actionable under 42 U.S.C. § 1997e(e). A prisoner may not allege a claim for mental injury when,

                                  26   as here, there has been no physical injury. “No Federal civil action may be brought by a prisoner

                                  27   confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while

                                  28   in custody without a prior showing of physical injury or the commission of a sexual act (as defined
                                                                                          4
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 5 of 8




                                   1   in section 2246 of Title 18).”

                                   2

                                   3       C. Uses of Force

                                   4           The treatment a convicted prisoner receives in prison and the conditions under which he is

                                   5   confined are subject to scrutiny under the Eighth Amendment. Helling v. McKinney, 509 U.S. 25,

                                   6   31 (1993). “After incarceration, only the unnecessary and wanton infliction of pain . . . constitutes

                                   7   cruel and unusual punishment forbidden by the Eighth Amendment.” Whitley v. Albers, 475 U.S.

                                   8   312, 319 (1986) (ellipsis in original) (internal quotation and citation omitted). When prison officials

                                   9   stand accused of using excessive force in violation of the Eighth Amendment, the core judicial

                                  10   inquiry is whether force was applied in a good-faith effort to maintain or restore discipline, or

                                  11   maliciously and sadistically to cause harm. Hudson v. McMillian, 503 U.S. 1, 6-7 (1992); Whitley,

                                  12   475 U.S. at 320-21. In determining whether the use of force was for the purpose of maintaining or
Northern District of California
 United States District Court




                                  13   restoring discipline, or for the malicious and sadistic purpose of causing harm, a court may evaluate

                                  14   the need for application of force, the relationship between that need and the amount of force used,

                                  15   the extent of any injury inflicted, the threat reasonably perceived by the responsible officials, and

                                  16   any efforts made to temper the severity of a forceful response. Hudson, 503 U.S. at 7; LeMaire v.

                                  17   Maass, 12 F.3d 1444, 1454 (9th Cir. 1993).

                                  18           Waddell’s excessive force claims are dismissed with leave to amend. Not all uses of force

                                  19   are unconstitutional; rather, it is the use of excessive force that amounts to a constitutional violation.

                                  20   The allegations regarding at least some uses of force indicate that deputies were responding to

                                  21   Waddell’s own violent actions. In his amended complaint, Waddell should allege facts, if he has

                                  22   them, that suggest that the deputies’ actions were in excess of the need for force if the force was

                                  23   used in response to his own misbehavior. The complaint’s excessive-force claims also are lacking

                                  24   in other ways. For the incident in which Waddell claims he was slammed to the ground in response

                                  25   to headbutting deputy Micke, Waddell must name the specific defendants responsible and should

                                  26   provide a date for the incident. Waddell should also provide a date for the incident in which deputy

                                  27   J. Mayfield punched Waddell in response to Waddell striking him. Waddell should provide more

                                  28   facts regarding both incidents to show that the amount of force used in each case was inappropriate
                                                                                           5
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 6 of 8




                                   1   relative to the offense.

                                   2           The amended complaint for both the excessive force claim and the safety-cell claims

                                   3   discussed below must list every defendant for that particular claim. Waddell should not refer to

                                   4   defendants generally as “the deputies,” and must instead identify each involved defendant by name

                                   5   and explain the specific actions or omissions of each person that caused a violation of his rights.

                                   6   See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

                                   7

                                   8       D. Placement in the Safety Cell

                                   9           The Constitution does not mandate comfortable prisons, but neither does it permit inhumane

                                  10   ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official violates the Eighth

                                  11   Amendment when two requirements are met: (1) the deprivation alleged must be, objectively,

                                  12   sufficiently serious, id. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison
Northern District of California
 United States District Court




                                  13   official possesses a sufficiently culpable state of mind, id. (citing Wilson, 501 U.S. at 297).

                                  14           In determining whether a deprivation of a basic necessity is sufficiently serious to satisfy the

                                  15   objective component of an Eighth Amendment claim, a court must consider the circumstances,

                                  16   nature, and duration of the deprivation. The more basic the need, the shorter the time it can be

                                  17   withheld. See Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Although the Eighth

                                  18   Amendment protects against cruel and unusual punishment, this does not mean that federal courts

                                  19   can or should interfere whenever prisoners are inconvenienced. See, e.g., Hudson, 503 U.S. at 9-10

                                  20   (8th Amendment excludes from constitutional recognition de minimis uses of force); Hearns v.

                                  21   Terhune, 413 F.3d 1036 (9th Cir.2005) (allegations of serious health hazards in disciplinary

                                  22   segregation yard for a period of nine months, including toilets that did not work, sinks that were

                                  23   rusted and stagnant pools of water infested with insects, and a lack of cold water even though the

                                  24   temperature in the prison yard exceeded 100 degrees, were enough to state a claim of unconstitu-

                                  25   tional prison conditions); Anderson v. County of Kern, 45 F.3d 1310, 1314-15 (9th Cir.) amended,

                                  26   75 F.3d 448 (9th Cir. 1995) (temporary placement in safety cell that was dirty and smelled bad did

                                  27   not constitute infliction of pain); Hernandez v. Denton, 861 F.2d 1421, 1424 (9th Cir. 1988)

                                  28   (allegation that inmate slept without mattress for one night is insufficient to state Eighth Amendment
                                                                                          6
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 7 of 8




                                   1   violation and no amendment can alter that deficiency), judgment vacated on other grounds, 493

                                   2   U.S. 801 (1989); Holloway v. Gunnell, 685 F.2d 150 (5th Cir. 1985) (no claim stated where prisoner

                                   3   forced to spend two days in hot dirty cell with no water).

                                   4          In prison-conditions cases, the necessary state of mind to establish an Eighth Amendment

                                   5   violation is one of “deliberate indifference.” Wilson, 501 U.S. at 302-03. Neither negligence nor

                                   6   gross negligence will constitute deliberate indifference. See Farmer, 511 U.S. at 835-37 & n.4. A

                                   7   prison official cannot be held liable under the Eighth Amendment for denying an inmate humane

                                   8   conditions of confinement unless the standard for criminal recklessness is met, i.e., the official

                                   9   knows of and disregards an excessive risk to inmate health or safety. See Farmer, 511 U.S. at 837.

                                  10          Waddell does not provide enough information about his placement in the dirty safety cell

                                  11   for the court to determine that he has stated a claim. He does not allege how long he was in the cell

                                  12   or the harm he suffered as a result of his placement therein, as needed to plausibly suggest that his
Northern District of California
 United States District Court




                                  13   placement was sufficiently serious for an Eighth Amendment claim. He also must link individual

                                  14   defendants to this claim by alleging what each particular deputy did or failed to do that caused this

                                  15   alleged Eighth Amendment violation.

                                  16

                                  17      E. Lunch on the Floor

                                  18          Waddell’s allegation that deputy Calhoun emptied his lunch onto the floor does not rise to

                                  19   the level of an Eighth Amendment violation. See DeMallory v. Cullen, 855 F.2d 442, 444 (7th Cir.

                                  20   1988) (correctional officer spitting upon prisoner does not rise to level of constitutional violation).

                                  21   The claim is dismissed.

                                  22

                                  23                                             CONCLUSION

                                  24          The complaint is dismissed with leave to amend. Plaintiff must file an amended complaint

                                  25   that complies with the directions in this order no later than August 3, 2020. Plaintiff must include

                                  26   the caption and civil case number used in this order and the words AMENDED COMPLAINT on

                                  27   the first page of that document. Plaintiff is cautioned that his amended complaint must be a complete

                                  28   statement of his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc)
                                                                                         7
                                            Case 3:20-cv-01467-SI Document 14 Filed 06/16/20 Page 8 of 8




                                   1   (“For claims dismissed with prejudice and without leave to amend, we will not require that they be

                                   2   repled in a subsequent amended complaint to preserve them for appeal. But for any claims

                                   3   voluntarily dismissed, we will consider those claims waived if not repled.”) Failure to file the

                                   4   amended complaint by the deadline will result in the dismissal of this action.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 16, 2020

                                   7                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
